In a proceeding to condemn certain property as part of an urban renewal area, Europa Foreign Auto Parts, Inc., appeals from an order of the Supreme Court, Queens County dated March 13, 1979, which granted the petition to condemn. Order affirmed, with $50 costs and disbursements. The record does not support the condemnee’s claim that the purpose of the acquisition is to aid a private business. What is clear is that expansion of the Honeywell Dairy Farms was a vehicle for redevelopment of an area that had already been designated for urban renewal. In such circumstances, the permissible nature of the taking of the substandard property was not altered (see Yonkers Community Dev. Agency v Morris, 37 NY2d 478). Appellant’s additional claim that the subject site, and particularly its property, is not characterized by elements of blight is irrelevant&emdash; even assuming, arguendo, the accuracy of appellant’s assertion. Land which is not itself substandard or insanitary may be included in an urban renewal program where it is deemed necessary for the effective undertaking of the program (General Municipal Law, § 502, subd 4). Finally, we believe that *583the record amply supports the resolution of the Board of Estimate, following the designation of the City Planning Commission, that the South Jamaica I Urban Renewal area was a "substandard or insanitary” area (see General Municipal Law, § 502, subd 4) appropriate for urban renewal. Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.